Order affirmed, with $20 costs and disbursements to respondents. All concur, except Callahan, J., who dissents in memorandum as follows: On this record it is sufficiently clear that Raymond Concrete Pile Company did not undertake to assume the obligation of John Rosenblum, Inc., with respect to claims of injury to adjacent properties and, therefore, summary judgment should be awarded in favor of Raymond Concrete Pile Company. Present — Peck, P. J., Dore, Cohn, Callahan and Botein, JJ. [See post, p. 948.]